Citation Nr: 9916114	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-14 735	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for spondylolysis of 
L-5 with disc herniation at L5-S1, currently rated as 
20 percent disabling.

2.  Entitlement to a temporary total disability rating on the 
basis of convalescence after hospitalization from December 
1990 to February 1991 for treatment of a service-connected 
disability.  

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.



(The issue of entitlement to a program of vocational 
rehabilitation under the provisions of Chapter 31, Title 38 
of the United States Code, will be the subject of a separate 
decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1978 with four additional months of active service 
prior to that time.  He was discharged on account of physical 
disability which rendered him unfit for service.

The veteran's appeal pertaining to the issues reflected on 
the title page, as well as the additional issue of 
entitlement to service connection for diabetes mellitus, has 
been before the Board of Veterans' Appeals (Board) 
previously.  In April 1997, the Board remanded the appeal for 
additional evidentiary and procedural development.  Following 
such development, the RO granted service connection for 
diabetes mellitus by rating decision of May 1998.  This grant 
represents a complete resolution of the appeal as to that 
issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
If the veteran desires to challenge the disability rating 
assigned to the impairment resulting from diabetes , he is 
required to file a timely notice of disagreement with the May 
1998 rating decision or alternatively, a claim for 
entitlement to an increased disability rating. 

The veteran presented testimony in support of his claim at a 
March 1997 hearing at the Board before the undersigned Member 
of the Board.  Additionally, in June 1998, he requested the 
opportunity to present testimony in support of his claim at 
another hearing in Washington, DC.  Such a hearing was 
scheduled for February 1999.  The veteran was notified of the 
scheduled time and place at the most recent address he had 
provided to the VA.  However, he failed to appear for the 
scheduled hearing.  When an appellant elects not to appear at 
the prescheduled hearing date, the request for a hearing will 
be considered to have been withdrawn.  38 C.F.R. § 20.702(d).  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.

Appellate consideration of the issue of entitlement to a 
total disability rating on the basis of individual 
unemployability due to service-connected disabilities will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  Limitation of motion and associated pain, resulting from 
degenerative changes, and neurological impairment resulting 
from spondylolysis and degenerative disc disease are separate 
and distinct manifestations of the veteran's service-
connected low back disability. 

2.  Upon examination, the veteran demonstrated lumbar spine 
motion of 60 degrees of forward flexion, 10 degrees of left 
and right lateral bending, and 5 degrees of left and right 
lateral rotation.

3.  Diagnostic testing revealed spondylolysis with no 
spondylolisthesis and no loss of disc height, as well as 
possible arachnoiditis, but no active inflammation and no 
evidence of a herniated nucleus pulposus.

4.  During a period of VA hospitalization from December 1990 
to February 1991, the veteran did not undergo surgery of any 
type, nor was he immobilized by cast during the hospital 
stay.


CONCLUSIONS OF LAW

1.  A 20 percent disability rating for moderate limitation of 
lumbar spine motion is warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

2.  A 10 percent disability rating for mild intervertebral 
disc syndrome is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

3.  A temporary total disability rating on the basis of 
convalescence after hospitalization from December 1990 to 
February 1991 for treatment of a service-connected disability 
is not warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased rating for spondylolysis of L-5 
with disc herniation at L5-S1.

The veteran contends an increased rating for his lumbosacral 
spine disability is warranted.  He contends he experiences 
great pain in his back along with radiating pain down his 
left leg.  He asserts the disability is so great as to 
prevent him from working.  



History of the case

The veteran was discharged from service on account of 
disability resulting from spondylolysis of L5 with chronic 
low back pain, which had been unresolved by extensive 
physical therapy.  Following his discharge from service, the 
RO granted service connection and assigned a 10 percent 
disability rating effective in December 1978.  Effective in 
July 1990, a hearing officer increased the disability rating 
assigned to 20 percent, representing moderate limitation of 
lumbar back motion.

Outpatient treatment reports since that time reflect physical 
therapy, including abdominal strengthening exercises and 
whirlpool baths, use of a TENS device for pain management, 
and relaxation therapy for the veteran's complaints of low 
back pain.  Electromyographic testing performed in May 1992 
was interpreted as entirely normal, with no electrodiagnostic 
evidence of any lumbosacral radiculopathy.  Lumbar myelogram 
and CAT scan performed in August 1992 were interpreted as 
showing mild degenerative facet disease bilaterally at L-5, 
S-1, and no evidence of disc herniation.  There was a diffuse 
disc bulge at L50S-1, but no ventral impression upon the 
thecal sac.  An MRI conducted in December 1992 was 
interpreted as showing bulging discs.  

The report of an MRI test conducted in January 1995 showed 
findings consistent with an L5-S1 annular tear with 
protrusion of nuclear material into the annulus posteriorly 
at the midline.  The neural foramina were clear at all levels 
of the lumbar spine.  Other findings involved possible 
clumping of the nerve roots which was deemed consistent with 
those that may be seen in chronic arachnoiditis.  The test 
results were compared to the 1992 study; and the veteran's 
condition was judged entirely unchanged.

An MRI conducted in March 1997 was interpreted as showing 
degenerative disc disease at L5-S1, with a broad posterior 
disc bulge but without evidence of a herniated nucleus 
pulposus, and inferior neural foraminal narrowing.  X-ray 
testing in March 1997 was interpreted a showing minimal 
spondylosis at L5.  A contrast MRI was also performed in 
March.  These test results were deemed to indicate possible 
arachnoiditis, but with no active inflammation.  
Manifestations of degenerative disc disease with a central 
disc/osteophyte complex at L5-S1 were judged to have been 
without change from the January 1995 MRI.

The veteran presented sworn testimony at a hearing held in 
Washington, D.C., in March 1997.  He described having a hot 
burning sensation radiating down his left leg to the point 
where he could barely move his left big toe.  He stated he 
experiences back spasms on an almost constant basis and that 
he believed he would soon require a surgical procedure to 
relieve the lower back problems.

X-ray studies in June 1997 showed a small osteophyte of L5, 
which was termed a minor abnormality.  Disc spaces were 
deemed normal with normal height of the vertebral bodies.  
Another myelogram was performed in June 1997 as well.  Again, 
the myelogram showed clumping of multiple nerve roots of 
unclear etiology, along with degenerative disc disease at L5-
S1 and degenerative changes in the posterior facets at L5-S1.

According to the report of a February 1998 VA examination, 
the veteran complained of burning low back pain which 
radiated down his left leg to his great toe, with similar 
symptoms in his right leg, and cramping and spasms in his 
toes.  The veteran specifically reported that at that time he 
was unable to dorsiflex his great toe even with a great deal 
of effort.  The examiner indicated that he had reviewed the 
veteran's medical records, including the outpatient treatment 
reports and the test reports summarized above.  Upon clinical 
examination, the examiner noted that the veteran was in no 
acute distress, although he frequently winced and described 
being unable to do things.  He had a balanced and normal 
gait.  During normal gait cycle in the swing phase on the 
left leg, he was able to dorsiflex his left ankle and great 
toe.  He was also able to maintain his weight upon the ball 
of his left foot while toe walking.  

Lumbar spine range of motion during the examination was 
measured at 60 degrees of forward flexion to 0 degrees 
extension; 10 degrees left and right lateral bending; and 
5 degrees left and right lateral rotation.  He had moderate 
right lumbar paraspinous spasm and tenderness, but no 
tenderness over the sciatic notch.  Motor function was 
symmetrical in both quadriceps, both hamstrings, and both 
ankle dorsiflexors.  Upon voluntary command, his right great 
toe plantar flexors and dorsiflexors were 5/5 and his left 
great toe dorsiflexor was 2/5.  Plain radiographs taken in 
conjunction with the examination showed a radiolucent shadow 
suggestive of L5 spondylolysis with no spondylolisthesis and 
no loss of disc height.  There was a small anterior 
osteophyte on the inferior endplate of the L5 vertebral body.  
The films were judged essentially normal otherwise.  

The examiner rendered a diagnosis of chronic low back pain 
with report of chronic disabling lower extremity pain and a 
history of L5 spondylolysis confirmed on CT scan as well as 
the plain radiographs.  The examiner commented that the 
physical examination and electrodiagnostic testing was 
inconsistent with the degree of neurologic disability which 
the veteran reported and that his level of symptoms and 
functional impairment were disproportionate to the objective 
findings on examination.  


Laws and regulations

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Disability of 
the joints, including the spine, is measured by abnormalities 
of motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Section 4.59 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."  
Under section 4.59, painful motion is considered limited 
motion even though a range of motion is possible beyond the 
point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41 
(1996); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating the disabling effects of back pain, the Court 
of Veterans Appeals (Court) has provided some guidance.  Pain 
on use is as important in rating a low back disability as is 
limitation of motion and the Board must discuss the impact of 
back pain on functional loss in the low back.  Banks v. 
Principi, 3 Vet. App. 418 (1992); Quarles v. Derwinski, 
3 Vet. App. 129, 140 (1992).  "Functional loss caused by 
either factor should be compensated at the same rate.  Hence, 
under the regulations, the functional loss due to pain is to 
be rated at the same level as the functional loss where 
flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Neither the veteran nor his 
representative assert that a different Diagnostic Code would 
be more appropriate for rating the veteran's low back 
disability. 

The RO has evaluated the veteran's low back disorder under 
the provisions of two rating Codes, Diagnostic Codes 5292 and 
5293.  Diagnostic Code 5292 provides a 10 percent disability 
rating for slight limitation of lumbar spine motion, a 
20 percent disability rating for moderate limitation of 
lumbar spine motion, and a 40 percent disability rating for 
severe limitation of lumbar spine motion.  38 C.F.R. § 4.71a.  
Under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, post-operative or cured intervertebral disc 
syndrome is rated as 0 percent disabling, or noncompensable.  
Intervertebral disc syndrome is rated as 10 percent disabling 
when it is mild in nature, 20 percent disabling when it is 
moderate, with recurring attacks, and 40 percent disabling 
when it is severe, manifested by recurring attacks with 
intermittent relief.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and with little 
intermittent relief is rated as 60 percent disabling. 


Analysis

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertions that the disability is greater is sufficient 
to make the claim plausible.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is also satisfied 
that subsequent to the remand actions all relevant facts have 
been properly developed pursuant to the VA's statutory duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a).  

Initially, we note that the veteran's hearing testimony is 
deemed helpful to the Board and credible insofar as it 
comports with the medical evidence of record.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, while the 
veteran's sincerity in testifying was clear, since he is not 
a medical expert, he is not competent to express an 
authoritative opinion regarding either his current medical 
condition or any questions regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, the present level of impairment resulting 
from residuals of lumbar disc syndrome is of primary concern.  
Francisco, supra.  Based upon a review of the recent medical 
evidence of record, in conjunction with the veteran's 
contentions and hearing testimony, the Board is of the 
opinion that the actual manifestations of the veteran's 
service-connected spondylolysis of L-5 with disc herniation 
at L5-S1 would be most accurately represented by a 20 percent 
disability rating under the criteria set forth in Diagnostic 
Code 5292, reflecting severe limitation of lumbar spine 
motion; in conjunction with a 10 percent disability rating 
under the criteria set forth in Diagnostic Code 5293, 
reflecting mild intervertebral disc syndrome.

Thus, utilizing the guidance of Pernorio, supra, the Board is 
of the opinion that separate disability ratings should be 
assigned under Diagnostic Codes 5292 and 5293, to reflect the 
distinct symptomatology and forms of impairment resulting 
from the different medical aspects of the veteran's service-
connected disability.  As explained above, the limitation of 
motion and degenerative arthritis are separate and distinct 
from the neurological impairment resulting from spondylolysis 
and degenerative disc disease.  Although both types of 
impairment are located in the same area of the veteran's low 
back, centered around the L5-S1 interspace, the symptoms and 
manifestations are sufficiently distinct, without overlap, 
that it is the opinion of the Board that separate ratings may 
be assigned under each Diagnostic Code to more accurately 
reflect the veteran's actual impairment without violating the 
anti-pyramiding provision set forth at 38 C.F.R. § 4.14.  

The most recent evidence of record consists of the February 
1998 VA examination report.  As the record does not reflect 
any significant recent medical treatment for the veteran's 
low back complaints, the 1998 examination report in 
conjunction with the 1997 diagnostic test results summarized 
above appear to represent the best evidence of the current 
level of low back disability.  The February 1998 examination 
appears to have been a thorough one, and the report addresses 
the concerns raised in the Board's previous Remand.  
Furthermore, the examiner indicated that a thorough review of 
the veteran's claims file had been performed and demonstrated 
by references to earlier medical evidence in conjunction with 
the clinical findings that he had considered the veteran's 
medical history in his assessment of the veteran's low back 
functioning.  Following the review of the examination report, 
the Board deems that it satisfies the concerns set forth in 
the Board's previous Remand and provides adequate detail and 
description of the veteran's low back disability and 
functional impairment upon which an appropriate disability 
rating reflective of his current condition may be based.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  It is therefore 
deemed to be adequate for rating purposes.

In reviewing the February 1998 VA examination report, the 
Board places great weight upon the findings indicating the 
veteran's range of lumbar spine motion at 60 degrees of 
forward flexion, 10 degrees of left and right lateral 
bending, and 5 degrees of left and right lateral rotation.  
Because the veteran manifests significant limitation of low 
back motion and because the X-ray studies reflect some 
degenerative changes in the L5-S1 area, a rating under 
Diagnostic Code 5292 is appropriate to reflect limitation of 
motion due to degenerative changes.  In determining the 
appropriate disability rating to be assigned to most 
accurately reflect the level of impairment, the Board is of 
the opinion that a 20 percent disability rating, indicating a 
moderate amount of limitation of motion under the terms 
utilized in the regulation, more nearly approximates the 
level of disability resulting from a 60 degree amount of 
forward flexion in addition to the limitation of lateral 
bending and rotation reflected upon examination.  In the 
absence of greater limitation of motion due to degenerative 
changes in conjunction with the pain he reports, a higher 
rating, reflective of severe limitation of lumbar motion, is 
not warranted.  

In addition to limitation of motion, resulting from 
degenerative changes and associated pain, the veteran also 
has impairment resulting from L5 spondylolysis and 
degenerative disc disease at L5-S1.  This disability is most 
appropriately rated under the provisions of Diagnostic Code 
5293, which provides criteria for rating impairment resulting 
from intervertebral disc syndrome.  The examiner's diagnosis 
of chronic disabling lower extremity pain with a history of 
L5 spondylolysis in conjunction with the degenerative disc 
disease shown upon myelogram indicates symptomatology and 
impairment which is separate and distinct from the limitation 
of motion rated under Diagnostic Code 5292.  

In determining the appropriate disability rating for the 
amount of impairment caused by spondylolysis and degenerative 
disc disease, the Board notes the X-ray results showing 
spondylolysis with no spondylolisthesis and no loss of disc 
height.  The MRI results which revealed possible 
arachnoiditis, but no active inflammation and no evidence of 
a herniated nucleus pulposus.  Additionally, the Board places 
great evidentiary weight upon the examiner's impressions that 
the veteran's reported symptomatology was inconsistent with 
the degree of neurologic disability shown upon 
electrodiagnostic testing and objective clinical examination.  
This impression is consistent, as well, with the finding that 
although the veteran complained of being unable to move his 
great toe, he was able to walk with a normal gait and without 
complaints, utilizing his great toe in the normal fashion 
while walking.  Because the examiner is a medical expert who 
has had the opportunity to observe many different people who 
suffer from the same disabilities which the veteran has, the 
Board accords more probative value to the examiner's 
objective and informed assessment than to the veteran's 
statements made in his own self-interest.  Since the 
veteran's degenerative disc disease has not been surgically 
corrected, a disability rating greater than 0 must be 
assigned.  Based on the examiner's assessment, the Board is 
of the opinion that a 10 percent disability rating should be 
assigned to represent mild symptomatology resulting from 
spondylolysis and degenerative disc disease which includes 
possible arachnoiditis, but no active inflammation.  Because 
we have afforded the veteran's own contentions less 
credibility in this instance, we are of the opinion that the 
credible evidence of record does not show impairment which 
could be described as moderate, with recurring attacks, as 
would warrant the assignment of a 20 percent disability 
rating under Diagnostic Code 5293.

Based upon a review of the evidence of record and an 
application of the pertinent laws and regulations, the Board 
therefore concludes that the evidence supports the grant of a 
20 percent disability rating for moderate limitation of 
lumbar spine motion under Diagnostic Code 5292 and a separate 
grant of a 10 percent disability rating for mild 
intervertebral disc syndrome under Diagnostic Code 5293.  
38 C.F.R. § 4.71a.  The preponderance of the evidence is 
against disability ratings greater than these, however.


Entitlement to a temporary total disability rating on the 
basis of convalescence 
after hospitalization for treatment of a service-connected 
disability 
from December 1990 to February 1991.

The veteran contends he should receive a temporary total 
disability rating for convalescence following a period of VA 
hospitalization from December 1990 to February 1991.  The 
Board had previously remanded the appeal as to this issue 
because the complete records reflecting this hospitalization 
were not contained in the claims file.  A review of the file 
upon its return to the Board reveals that the complete 
hospitalization records have not been obtained by the RO, 
despite attempts to do so.  The hospital summary and follow-
up outpatient treatment reports reflecting the course of 
treatment which the veteran underwent during the 
hospitalization are of record, however.  Although normally, 
another remand would be required to fulfill the Board's 
previous directions, (see Stegall v. West, 11 Vet. App. 268 
(1998)), because the claim must be denied on legal, rather 
than factual grounds, the Board is of the opinion that an 
additional remand would not further the interests of justice 
and would merely constitute a misuse of administrative and 
judicial resources.

Temporary total disability ratings for convalescence are 
regulated by 38 C.F.R. § 4.30.  This section provides that 
total ratings will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first 
day of the month following hospital discharge when treatment 
of a service-connected disability results in:  (1) Surgery 
(including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence.  (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited)  
(3) Immobilization by cast, without surgery, of one major 
joint or more.

According to the summary reflecting the hospitalization from 
December 19, 1990, to February 4, 1991, the veteran's 
pertinent diagnoses upon discharge were "1) Rehabilitation 
of chronic low back pain, improved, 2) resolving acute 
bulbous tinea pedis, 3) newly found diabetic on oral agent, 
4) minimal degenerative changes of the cervical and dorsal 
spine, 5) history of chronic tension headaches, 6) chronic 
hepatitis of unknown etiology, 7) history of multiple 
substance abuse."  During the period of hospitalization, the 
veteran had several vesicles on the ball of his right foot 
debrided by the podiatry service.  He was also treated for 
nonspecific dermatitis in his scrotal area.  His blood sugar 
was monitored and medication was administered for the control 
of his newly-discovered diabetes mellitus.  He also received 
physical therapy, a TENS unit, and a local trigger point 
injection for shoulder and back pain.  Upon discharge, he was 
deemed competent for VA purposes, with a light work 
tolerance, as he was advised to avoid bending, stretching, 
kneeling, and ladder climbing activities.  No outpatient 
therapy was deemed necessary and the report shows that his 
next medical appointment was scheduled four months subsequent 
to his February 1991 discharge.

A review of outpatient treatment records reveals that the 
veteran apparently did not seek VA treatment of any kind 
until April 1991, when he had a neurological consultation for 
back pain, and a podiatry visit for orthotic inserts related 
to bilateral depressed medial longitudinal arches.  

Thus, the evidence of record shows that although he remained 
in the VA hospital for a period greater than six weeks, the 
veteran did not undergo surgery of any type, nor was he 
immobilized by cast during the hospital stay.  Furthermore, 
there is no indication that he required a period of 
convalescence for any other reason following discharge from 
the hospital.  Rather, he was told that he could return to 
work, as long as he avoided several more strenuous activities 
such as climbing ladders, bending, and kneeling.  

The governing law and regulation are explicit in their 
language.  There is little flexibility involved in a grant of 
a temporary total disability rating for convalescence.  Such 
grants are provided after surgery which requires a period of 
convalescence, when the claimant is unable to work, or when a 
claimant is immobilized by a cast.  In this case, the 
evidence shows that the veteran neither underwent surgery, 
nor was he immobilized by cast during the period of 
hospitalization from December 1990 to February 1991.  He, 
himself, does not contend that either of these circumstances 
occurred.  As these requirements are not met, the veteran's 
appeal must be denied as a matter of law.


ORDER

A 30 percent evaluation for spondylolysis, based on 
assignment of 20 percent disability rating for moderate 
limitation of lumbar spine motion, and a separate grant of a 
10 percent disability rating for mild intervertebral disc 
syndrome, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A temporary total disability rating for convalescence during 
the period of VA hospitalization from December 1990 to 
February 1991 is denied.


REMAND

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

A review of the veteran's claims file reveals that service 
connection is in effect for spondylolysis, L-5 with low back 
pain and disc herniation at L5-S1; rated as 20 percent 
disabling for limitation of motion resulting from the 
service-connected disability and 10 percent disabling for 
intervertebral disc disease.  Service connection is also in 
effect for diabetes mellitus, rated as 20 percent disabling.  
The combined rating is 40 percent.  See 38 C.F.R. § 4.25.  

The evidence of record shows that the veteran has several 
nonservice-connected disabilities as well.  Most 
significantly, with regard to his employability, he has an 
on-going struggle with multiple substance addiction.  He 
suffers from hypertension and residuals of a urinary tract 
infection which are not service-connected.  In July and 
August 1996, he sustained workplace injuries to his left hand 
and left shoulder.  He does not contend, and there is no 
evidence tending to show that these disabilities are related 
to service in any way, however.  

According to the veteran's own report, he was last employed 
in 1996 at Edgewater Steel.  It appears that he sustained 
workplace injuries to his left hand and left shoulder which 
precluded him from continuing to work in that capacity, 
although the reasons for the termination of his employment 
are not clearly documented in the record.  Private medical 
treatment reports contained in the file reveal that he 
remained employed by Edgewater Steel at least through 
September 1996. 

The veteran has put forth multiple contentions to the effect 
that he suffers from a cervical spine disability which is 
part of or related to his service-connected lumbar spine 
disability.  He appears to request that the cervical spine 
impairment be considered in assigning a higher disability 
rating for his lumbar spine disability.  In the previous 
remand, the Board construed these assertions as representing 
an implied claim for entitlement to service connection for a 
disability of the cervical spine, determined that the claim 
for service connection was inextricably intertwined with the 
claim for entitlement to a total disability rating on the 
basis of individual unemployability due to service-connected 
disabilities, and outlined appropriate development steps to 
be taken by the RO with regard to the cervical spine claim, 
before the total disability rating claim could be 
adjudicated.  The RO did not undertake any of the suggested 
development, however, and has not addressed the veteran's 
claim in any way. 

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  Therefore, prior to 
further appellate review of the veteran's appeal for 
entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities, the RO should complete the actions outlined in 
the Board's previous remand.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take all steps 
necessary to fulfill the requests 
contained in the Board's previous remand.  
All evidentiary and procedural 
development required for an equitable and 
fully-informed adjudication of the issue 
of entitlement to service connection for 
a disability of the cervical spine should 
be accomplished.  

2.  After the issue of entitlement to 
service connection for a disability of 
the cervical spine has been adjudicated 
and the veteran properly notified, the RO 
should again review the issue of 
entitlement to a total disability rating 
on the basis of individual 
unemployability due to service-connected 
disabilities.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



 

